Title: To Thomas Jefferson from Antonio Giannini, 9 June 1786
From: Giannini, Antonio
To: Jefferson, Thomas



Onorato Sige
Albemarle 9 Giugnio 1786

Secondo che lei mi scrive che mi a inviata una lettera di mio Padre, io non l’ò mai avuta ne so dove sia. Lei ancora scrive che io gli avvisi come stanno tutti gli alberi ed altre cose della sua villa; Il livello e tutto coperto di erba, e tutto all’intorno del monte cioe sopra la strada. Le Pride of China, alcune sono morte, ma anno rischioppato bene. I meli dell’orchard covè sotto il giardino, sono molto bene e producano molte frutte. I ciliegi di qualunque qualità crescono bene. Le Magnum bonum plombs, provano a maraviglia, e le green gages ancora. Li albecocchi vanno bene, ma alcuni sono morti, ma li ò ripiantati. I mandorli sono ancor vivi, ma non inprovano molto. Le Pesche vanno molto bene. Ma che dirò io della vignia? Che le viti improvano a maraviglia, non si è fatto vino ancora ⅌ che quasi ogni anno son tolte le uve avanti che siano mature, che e cosa molto di pregiudizio alle dette viti. Io ò pregato Mr. Lewis di fermare tutti di non tore più uva il quale mi a promesso. Adunque quando le dette uve saranno mature, farò tutti i miei sforzi di fare tutto il vino che sarà possibile, e nell’autunno ne manderò li a Parigi. La vigna adesso estende ⅌ tutto fino al vivaio, cioe a mano diretto de i fichi, ed io credo che questo sia un luogo a proposito per vignia come altre volte gli ò detto. Io cercherò di fare tutto linpossibile di aver cura di tutto quello che v.s. mi scrive, io ò innestato e noculao molto alberi ⅌ uso della sua villa, secondo le qualità da lei richieste; ma dei peschi che lei scrive, cioè from Royal White yalow and red, io non ne ò mai saputo niente da nissuna persona, ma adesso sarà fatto tutto. I meli del north orchard non sono finiti ancora di piantare, ma quelli che sono piantati vanno bene, e l’autunno venturo sara ripieno. Par adesso sono al servizio del Sig.e George Nicholas, ma nell’autunno sono disposto di andare al luogo da lei offertomi,  cioè a Belew’s place, ma sarei molto obbligato se v.s. scriverà che mi sia dato un poco di assistenza nei primi principi, che nel corso dell’anno pagherò tutto, e allora sarà più facile ⅌ me a far tutto quello che v.s. comanderà; gli faccio sapere ancora come George dice che quell’erba che lei aveva diretto di seminare ed aver cura non e ancora fatto, ⅌ che non gli è stato ⅌ messo dai vostri ministri. Betty Hamen stà bene e tutti i suoi di casa, e gli fa sapere che Lucy e morta darà i suoi complimenti a James da parte sua. Altro ⅌ ora non ò che dire restando con Revererllo Caramente, augurandole felicità e pace, e felice ritorno alla sua patria, lei con sua cara figlia addio. Di v.s. Umiliss.mo Servo,

Antonio Giannini

